Exhibit 10.1


BORROWER NAME AND ADDRESS
LENDER NAME AND ADDRESS
LOAN DESCRIPTION
     
AMERICAN POWER GROUP INC.
IOWA STATE BANK
Number
67777
2503 EAST POPLAR
5 EAST CALL STREET
   
ALGONA, IA  50511
ALGONA, IA 50511
Amount
$2,000,000.00
           
Date
11-09-2010



o           Refer to the attached Signature Addendum, incorporated herein, for
additional Borrowers and their signatures.


COMMERCIAL LOAN AGREEMENT



LOAN STRUCTURE.   This Commercial Loan Agreement (Agreement) contemplates   o a
single advance term Loan   o a multiple advance draw Loan   x a revolving
multiple advance draw Loan.  The principal balance will not exceed
$2,000,000.00.  Borrower will pay down a revolving draw Loan’s outstanding
Principal to $______________ (Pay Down Balance) ___________________________
(Time Period).  This Loan is for   o agricultural   x business purposes.

o  Borrower may not voluntarily prepay the Loan in full at any time.   x
Borrower may prepay the Loan under the following terms and conditions (Any
partial prepayment will not excuse any later scheduled payments until the Loan
is paid in full.):  BORROWER MAY PREPAY THE LOAN AT ANYTIME.


o   LATE CHARGES.   If a payment is made more than ____________ days after it is
due, Borrower will pay a late charge of__________________
_________________________________________________________________________________________________________________.
FEES.   Borrower agrees to pay the following fees in connection with this Loan
at closing or as otherwise requested by Lender:  SEE NOTE #67777


REQUESTS FOR ADVANCES.   Borrower authorizes Lender to honor a request for an
advance from Borrower or any person authorized by Borrower.  The requests for an
advance must be in writing, by telephone, or any other manner agreed upon by
Borrower and Lender, and must specify the requested amount and date and be
accompanied with any agreements, documents, and instruments that Lender requires
for the Loan.  Lender will make same day advances, on any day that Lender is
open for business, when the request is received before _____________ (Advance
Cut-Off Time).  Lender will disburse the advance into Borrower’s demand deposit
account (if any), account number _______________________, or in any other agreed
upon manner.  All advances will be made in United States dollars.

 
x These requests must be made by at least   1   (Number Required To Draw)
persons, acting together, of those persons authorized to act on Borrower’s
behalf.
o      Advances will be made in the amount of at least $ _____________________
(Minimum Amount Of Advance).

o      Advances will be made no more frequently than _____________________
(Minimum Frequency Of Advance).

x      Discretionary Advances.   Lender will make all Loan advances at Lender’s
sole discretion.

o      Obligatory Advances.   Lender will make all Loan advances subject to this
Agreement’s terms and conditions.

FINANCIAL INFORMATION.   Borrower will prepare and maintain Borrower’s financial
records using consistently applied generally accepted accounting principles then
in effect.  Borrower will provide Lender with financial information in a form
acceptable to Lender and under the following terms.
 
A.
Frequency.   Annually, Borrower will provide to Lender Borrower’s financial
statements, tax returns, annual internal audit reports or those prepared by
independent accountants within  90  days after the close of each fiscal year. 
Any annual financial statements that Borrower provides will be  x audited
statements.   o reviewed statements.   o compiled statements.

x Borrower will provide Lender with interim financial reports on a MONTHLY
(Monthly, Quarterly) basis, and within 25 days after the close of this business
period.  Interim financial statements will
be   o audited   o reviewed   x compiled statements.

 
B.
Requested Information.   Borrower will provide Lender with any other information
about Borrower’s operations, financial affairs and condition within 25 days
after Lender’s request.

 
x
C.
Leverage Ratio.   Borrower will maintain at all times a ratio of total
liabilities to tangible net worth, determined under consistently applied
generally accepted accounting principles, of 2.50 (Total Liabilities to Tangible
Net Worth Ratio) or less.

 
o
D.
Minimum Tangible Net Worth.   Borrower will maintain at all times a total
tangible net worth, determined under consistently applied generally accepted
accounting principles, of $ _____________ (Minimum Tangible Net Worth) or more. 
Tangible net worth is the amount by which total assets exceed total
liabilities.  For determining tangible net worth, total assets will exclude all
intangible assets, including without limitation goodwill, patents, trademarks,
trade names, copyrights, and franchises, and will also exclude any accounts
receivable that do not provide for a repayment schedule.

 
x
E.
Minimum Current Ratio.   Borrower will maintain at all times a ratio of current
assets to current liabilities, determined under consistently applied generally
accepted accounting principles, of 1.25 (Minimum Current Ratio) or more.

 
o
F.
Minimum Working Capital.   Borrower will maintain at all times a working
capital, determined under consistently applied generally accepted accounting
principles by subtracting current liabilities from current assets, of
$_______________ (Minimum Working Capital) or more.  For this determination,
current assets exclude _____________________ (Excluded Current Assets). 
Likewise, current liabilities include (1) all obligations payable on demand or
within one year after the date on which the determination is made, and (2) final
maturities and sinking fund payments required to be made within one year after
the date on which the determination is made, but exclude all liabilities or
obligations that Borrower may renew or extend to a date more than one year from
the date of this determination.

 
ATTACHMENTS.   The following documents are incorporated by reference into this
Agreement:  x Asset Based Financing Agreement addendum dated
 11-09-2010   x Commercial Security Agreement addendum dated
11-09-2010   o Other _________________________.
ADDITIONAL TERMS:  AMERICAN POWER GROUP WILL MAINTAIN A CURRENT RATIO OF 1.00X
MONITORED MONTHLY COMMENCING ON 4/30/2011. THE REQUIRED MONTHLY CURRENT RATIO
WILL INCREASE TO 1.25X ON 6/30/201

o
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER) AND US
(LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.  BY SIGNING THIS AGREEMENT, THE PARTIES AFFIRM THAT NO
UNWRITTEN ORAL AGREEMENT EXISTS BETWEEN THEM.

SIGNATURES.  By signing under seal, I agree to all the terms and conditions
beginning on page 1 through the bottom of page 2 of this Agreement.   Borrower
also acknowledges receipt of a copy of this Agreement.
 
BORROWER:


AMERICAN POWER GROUP INC.
 
Entity Name
  /s/ Charles E. Coppa                                   
                                   11/9/10
(Seal)
   
(Seal)
Signature CHARLES E. COPPA,                                       Date
        CFO/TREASURER/SEC.             
   
Signature                                                            Date
   
(Seal)
   
(Seal)
Signature                                                                                                 Date
 
Signature                                                            Date
   
LENDER:
 
IOWA STATE BANK
 
Entity Name
  /s/ Jason Wartick                    
                                                          11/9/10
(Seal)
   
Signature JASON WARTICK, VICE PRESIDENT                  Date
     
                                                                                     
COMMERCIAL LOAN AGREEMENT:  to be used with Form COMM-NOTE    NOT TO BE USED FOR
LOANS SUBJECT TO CONSUMER LENDING LAWS Expere®   © 1998,2001 Bankers Systems,
Inc., St. Cloud, MN  Form COMM-AGREE 7/1/2004           (page 1 of 2)



 
 

--------------------------------------------------------------------------------

 
 
DEFINITIONS.  In this Agreement, the following terms have the following
meanings.
Accounting Terms.  Accounting terms that are not specifically defined will have
their customary meanings under consistently applied generally accepted
accounting principles.
Loan.   Loan refers to all advances made under the terms of this Agreement.
Loan Documents.   Loan Documents include this Agreement and all documents
prepared pursuant to the terms of this Agreement including all present and
future promissory notes (Notes), security instruments, guaranties, and
supporting documentation as modified, amended or supplemented.
Property.   Property is any collateral, real, personal or intangible, that
secures Borrower’s performance of the obligations of this Agreement.
ADVANCES.   To the extent permitted by law, Borrower will indemnify Lender and
hold Lender harmless for reliance on any request for advance that Lender
reasonably believes to be genuine.  Lender’s records are conclusive evidence as
to the number and amount of advances and the Loan’s unpaid principal and
interest.  If any advance results in an overadvance (when the total amount of
the Loan exceeds the principal balance) Borrower will pay the overadvance, as
requested by Lender.  Regarding Borrower’s demand deposit account(s) with
Lender, Lender may, at its option, consider presentation for payment of a check
or other charge exceeding available funds as a request for an advance under this
Agreement.  Any such payment by Lender will constitute an advance on the Loan.
CONDITIONS.   Borrower will satisfy all of the following conditions before
Lender makes any advances under this Agreement.  If this Agreement provides for
discretionary advances, satisfaction of these conditions does not commit Lender
to making advances.
No Default.   There has not been a default under the Loan Documents nor would a
default result from making the advance.
Information.   Borrower has provided all required documents, information,
certifications and warranties, all properly executed on forms acceptable to
Lender.
Inspections.   Borrower has accommodated, to Lender’s satisfaction, all
inspections.
Conditions and Covenants.   Borrower has performed and complied with all
conditions required for an advance and all covenants in the Loan Documents.
Warranties and Representations.   The warranties and representations contained
in this Agreement are true and correct at the time of making the advance.
Financial Statements.   Borrower’s most recently delivered financial statements
and reports are current, complete, true and accurate in all material respects
and fairly represent Borrower’s financial condition.
Bankruptcy Proceedings.   No proceeding under the United States Bankruptcy Code
has been commenced by or against Borrower or any of Borrower’s affiliates.
WARRANTIES AND REPRESENTATIONS.  Borrower makes these warranties and
representations which will continue as long as this Agreement is in effect.
Power.   Borrower is duly organized, validly existing and in good standing in
all jurisdictions in which Borrower operates.  Borrower has the power and
authority to enter into this transaction and to carry on its business or
activity as it is now being conducted.  All persons who are required by
applicable law and the governing documents of Borrower have executed and
delivered to Lender this Agreement and other Loan Documents.
Authority.   The execution, delivery and performance of this Agreement and the
obligation evidenced by the Loan Documents are within Borrower’s duly authorized
powers, has received all necessary governmental approval, will not violate any
provision of law or order of court or governmental agency, and will not violate
any agreement to which Borrower is a parry or to which Borrower or Borrower’s
property is subject.
Name and Place of Business.   Other than previously disclosed in writing to
Lender, Borrower has not changed its name or principal place of business within
the last ten years and has not used any other trade or fictitious name.  Without
Lender’s prior written consent, Borrower will not use any other name and will
preserve Borrower’s existing name, trade names and franchises.
No Other Liens.   Borrower owns or leases all property that is required for its
business and except as disclosed, the property is free and clear of all liens,
security interests, encumbrances and other adverse interests.
Compliance With Laws.   Borrower is not violating any laws, regulations, rules,
orders, judgments or decrees applicable to Borrower or its property, except as
disclosed to Lender.
Financial Statements.   Borrower represents and warrants that all financial
statements Borrower provides fairly represent Borrower’s financial condition for
the stated periods, are current, complete, true and accurate in all material
respects, include all direct or contingent liabilities, and that there has been
no material adverse change in Borrower’s financial condition, operations or
business since the date the financial information was prepared.
COVENANTS.   Until the Loan and all related debts, liabilities and obligations
under the Loan Documents are paid and discharged, Borrower will comply with the
following terms, unless Lender waives compliance in writing.
Inspection and Disclosure.   Borrower will allow Lender or its agents to enter
any of Borrower’s premises during mutually agreed upon times, to do the
following:  (1) inspect, audit, review and obtain copies from Borrower’s books,
records, orders, receipts, and other business related data; (2) discuss
Borrower’s finances and business with anyone who claims to be Borrower’s
creditor; (3) inspect Borrower’s Property, audit for the use and disposition of
the Property’s proceeds; or do whatever Lender decides is necessary to preserve
and protect the Property and Lender’s interest in the Property.  As long as this
Agreement is in effect, Borrower will direct all of Borrower’s accountants and
auditors to permit Lender to examine and make copies of Borrower’s records in
their possession, and to disclose to Lender any other information that they know
about Borrower’s financial condition and business operations.  Lender may
provide Lender’s regulator with required information about Borrower’s financial
condition, operation and business or that of Borrower’s parent, subsidiaries or
affiliates.
Business Requirements.   Borrower will preserve and maintain its present
existence and good standing in jurisdictions where Borrower is organized and
operates.  Borrower will continue its business or activities as presently
conducted, by obtaining licenses, permits and bonds where needed.  Borrower will
obtain Lender’s prior written consent before ceasing business or engaging in any
line of business that is materially different from its present business.
Compliance with Laws.   Borrower will not violate any laws, regulations, rules,
orders, judgments or decrees applicable to Borrower or Borrower’s property,
except for those which Borrower challenges in good faith through proper
proceedings after providing adequate reserves to fully pay the claim and its
appeal should Borrower lose.  On request, Borrower will provide Lender with
written evidence that Borrower has fully and timely paid taxes, assessments and
other governmental charges levied or imposed on Borrower and its income, profits
and property.  Borrower will adequately provide for the payment of taxes,
assessments and other charges that have accrued but are not yet due and payable.
New Organizations.   Borrower will obtain Lender’s written consent before
organizing, merging into, or consolidating with an entity; acquiring all or
substantially all of the assets of another; or materially changing legal
structure, management, ownership or financial condition.
Other Liabilities.   Borrower will not incur, assume or permit any debt
evidenced by notes, bonds or similar obligations except debt in existence on the
date of this Agreement and fully disclosed to Lender; debt subordinated in
payment to Lender on terms acceptable to Lender; accounts payable incurred in
the ordinary course of business and paid under customary trade terms or
contested in good faith with reserves satisfactory to Lender; or as otherwise
agreed to by Lender.
Notice.   Borrower will promptly notify Lender of any material change in
financial condition, a default under the Loan Documents, or a default under any
agreement with a third party which materially and adversely affects Borrower’s
property, operations or financial condition.
Dispose of No Assets.   Without Lender’s prior written consent, Borrower will
not sell, lease, assign, or otherwise distribute all or substantially all of its
assets.
Insurance. Borrower will obtain and maintain insurance with insurers in amounts
and coverages that are acceptable to Lender and customary with industry
practice.  This may include without limitation credit insurance, insurance
policies for public liability, fire, hazard and extended risk, workers
compensation, and, at Lender’s request, business interruption and/or rent loss
insurance.  Borrower may obtain insurance from anyone Borrower wants that is
acceptable to Lender.  Borrower’s choice of insurance provider will not affect
the credit decision or interest rate.  At Lender’s request, Borrower will
deliver to Lender certified copies of all of these insurance policies, binders
or certificates.  Borrower will obtain and maintain a mortgagee or loss payee
endorsement for Lender when these endorsements are available.  Borrower will
require all insurance policies to provide at least 10 days prior written notice
to Lender of cancellation or modification.  Borrower consents to Lender using or
disclosing information relative to any contract of insurance required for the
Loan for the purpose of replacing this insurance.  Borrower also authorizes its
insurer and Lender to exchange all relevant information related to any contract
of insurance executed as required by any Loan Documents.
Property Maintenance.   Borrower will keep property that is necessary or useful
in its business in good working condition by making all needed repairs,
replacements and improvements and by making payments due on the property.
DEFAULT.   If the Loan is payable on demand, Lender may demand payment at any
time whether or not any of the following events have occurred.  Borrower will be
in default if any one or more of the following occur.  (1) Borrower fails to
make a payment in full when due.  (2) Borrower makes an assignment for the
benefit of creditors or becomes insolvent, either because Borrower’s liabilities
exceed its assets or Borrower is unable to pay debts as they become due; or
Borrower petitions for protection under any bankruptcy, insolvency or debtor
relief laws, or is the subject of such a petition or action and fails to have
the petition or action dismissed within a reasonable period of time. 
(3) Borrower fails to perform any condition or to keep any promise or covenant
on this Agreement or any debt or agreement Borrower has with Lender.  (4) A
default occurs under the terms of any instrument evidencing or pertaining to
this Agreement.  (5) If Borrower is a producer of crops, Borrower fails to
plant, cultivate and harvest crops in due season.  (6) Any loan proceeds are
used for a purpose that will contribute to excessive erosion of highly erodible
land or to the conversion of wetlands to produce an agricultural commodity, as
further explained by federal law.  (7) Anything else happens that either
significantly impairs the value of the Property or, unless controlled by the New
Jersey Banking Law, causes Lender to reasonably believe that Lender will have
difficulty collecting the Loan.
REMEDIES.   After Borrower defaults, and after Lender gives any legally required
notice and opportunity to cure, Lender may at its option use any and all
remedies Lender has under state or federal law or in any of the Loan Documents,
including, but not limited to, terminating any commitment or obligation to make
additional advances or making all or any part of the amount owing immediately
due.  Lender may set-off any amount due and payable under the terms of the Loan
against Borrower’s right to receive money from Lender, unless prohibited by
applicable law.  Except as otherwise required by law, by choosing any one or
more of these remedies Lender does not give up Lender’s right to use any other
remedy.  Lender does not waive a default if Lender chooses not to use a remedy,
and may later use any remedies if the default continues or occurs again.
COLLECTION EXPENSES AND ATTORNEYS' FEES.   To the extent permitted by law,
Borrower agrees to pay all expenses of collection, enforcement and protection of
Lender’s rights and remedies under this Agreement.  Expenses include, but are
not limited to, reasonable attorneys' fees including attorney fees as permitted
by the United States Bankruptcy Code, court costs and other legal expenses. 
These expenses will bear interest from the date of payment until paid in full at
the contract interest rate then in effect for the Loan.  FL:  Attorneys? fees
will be 10 percent of the principal sum due or a larger amount as the court
judges as reasonable and just.  GA:  Attorneys? fees will be 15 percent of the
principal and interest owing.
GENERAL PROVISIONS.  This Agreement is governed by the laws of the jurisdiction
where Lender is located, the United States of America and to the extent
required, by the laws of the jurisdiction where the Property is located.
Joint And Individual Liability And Successors.   Each Borrower, individually,
has the duty of fully performing the obligations on the Loan.  Lender can sue
all or any of the Borrowers upon breach of performance.  The duties and benefits
of this Loan will bind and benefit the successors and assigns of Borrower and
Lender.
Amendment, Integration And Severability.   The Loan Documents may not be amended
or modified by oral agreement.  Borrower agrees that any party signing this
Agreement as Borrower is authorized to modify the terms of the Loan Documents. 
Borrower agrees that Lender may inform any party who guarantees this Loan of any
Loan accommodations, renewals, extensions, modification, substitutions, or
future advances.  The Loan Documents are the complete and final expression of
the understanding between Borrower and Lender.  If any provision of the Loan
Documents is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will be enforceable.
Waivers And Consent.   Borrower, to the extent permitted by law, consents to
certain actions Lender may take, and generally waives defenses that may be
available based on these actions or based on the status of a party to the Loan. 
Lender may renew or extend payments on the Loan.  Lender may release any
borrower, endorser, guarantor, surety, or any other co-signer.  Lender may
release, substitute, or impair any Property securing the Loan.  Lender’s course
of dealing, or Lender’s forbearance from, or delay in, the exercise of any of
Lender’s rights, remedies, privileges, or right to insist upon Borrower’s strict
performance of any provisions contained in the Loan Documents, will not be
construed as a waiver by Lender, unless the waiver is in writing and signed by
Lender.  Lender may participate or syndicate the Loan and share any information
that Lender decides is necessary about Borrower and the Loan with the other
participants.
Interpretation.   Whenever used, the singular includes the plural and the plural
includes the singular.  The section headings are for convenience only and are
not to be used to interpret or define the terms of this Agreement.  Unless
otherwise indicated, the terms of this Agreement shall be construed in
accordance with the Uniform Commercial Code.
Notice.   Unless otherwise required by law, any notice will be given by
delivering it or mailing it by first class mail to the appropriate party’s
address listed in this Agreement, or to any other address designated in
writing.  Notice to one party will be deemed to be notice to all parties.  Time
is of the essence.
(page 2 of 2)